Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore the response is being reviewed under pre-pilot practice.
The amendment to the claims filed on 02/10/21 has not been entered as it raises new issues and requires further search and consideration such the liquefied polymer layer is non-adhesive and surrounds an upper surface and a lower surface of the plurality of conductive parties, and removing the liquefied polymer layer surrounding the upper surface and the lower surface of one or more conductive particles.
Response to Arguments
Applicant’s arguments, see Remarks filed 02/10/21, with respect to 112 first paragraph rejection have been fully considered and are persuasive.  The 112 first paragraph rejection of claim 1 would withdraw after entering the amendment to the claims. 
Applicant's arguments filed 02/10/21 have been fully considered but they are not persuasive. The applicant argument regarding roll-to-roll process was difficult previous to the invention is not persuasive. There is no declaration indicating that there was no roll-to-roll process prior to this invention and the applicant has not stablished any criticality to overcome the rejection. Furthermore for example Simpson et al (2008/0311378) teaches a roll-to-roll process [0049] and published on 2008 prior to .
The applicant further argues that Jin does not teach drying the liquefied polymer in which the conductive particles are disperse. The examiner disagrees, Jin teaches mixing particles in solvent based thermoset (polymer), and evaporation of solvent from polymer mixture [column 4 lines 34-41], which in fact further happens by heating (in furnace).
Applicant argument regarding Jin does not teach the new limitation of amended claim 1 is not persuasive as the amendment to claim has not been entered.  Furthermore Simpson et al (2008/0311378) teaches removing the polymer layer surrounding the upper surface and the lower surface of one or more conductive particles by adhesion of a non-release layer and peeling [0057 last 6 lines, 0040].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712